DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application 
2.	This instant Office Action is in response to RCE (Request for Continued Examination) filed on 8/20/2021.
3.	Claims 2, 7, 12, and 17 are currently cancelled. 
4.	Claims 1, 3-6, 8-11, 13-16, 18-20 numbered accordingly are allowed herein. 
5.	This Office Action is made Notice of Allowance.
Response to Arguments
6.	Applicant’s arguments regarding the amendment filed in the RCE on 8/20/2021 have been fully considered; however in light of Applicant’s amendment that distinguish over the applied prior art references and produced allowable subject matter the arguments are considered moot and Notice of Allowance is issued herein. 
7.	In light of amendment, to claim 16, the 35 U.S.C. 112b rejection is withdrawn herein.
Allowable Subject Matter
1.	Claims 1, 3-6, 8-11, 13-16, and 18-20 are allowed herein and numbered accordingly. 
2.	As to Independent Claims 1, 6, 11, and 16 the limitations recited in the claims along with its dependent claims are allowed because in combination with their dependent claims the closest prior arts, Barbieri et al. US 20120039284 discloses in Section [0149] A UE provide RACH signaling to an eNB (base station); Section [0147] An eNB send signaling of its cell to facilitate connection, where synchronization signals, such as PSS and SSS signaling is provided Section [0148] After initial synchronization, the UE generate random access preamble based on the cell ID and the preamble sent to the eNB; Section [0125] The UE receive synchronization signals for example, PSS and SSS and perform synchronization operations to synchronize with particular cell and associated eNB; Section [0149] Once synchronized, the UE extract RACH resource information for example allocated time- frequency resources and generate a preamble sequence mapped to the provided resource information, and the preamble sent in the resource, which is in the physical random access channel (PRACH); the prior art Frenger et al. US 20180317159 discloses in Section [0006] The wireless devices in idle mode send random access messages on a Physical Random Access Channel, PRACH, and how the wireless devices can receive messages from the network such as the Random Access Response, RAR.  Such access information thus relates to various parameters that can be used by wireless devices in the access procedure, e.g. frequency, synchronization, time window, preamble sequence in the PRACH message, power level, and so forth; Section [0007] One common access procedure in this context is contention-based access where any wireless device can transmit a message to a serving network node on the PRACH without radio resources; Section [0034] A signalling network node transmits different synchronization signals, denoted SSIs as an example, over different sectors or antenna beams; Section [0061] Different synchronization signals may be signalled in different areas, sectors or antenna beams to implement corresponding associated access parameter configurations in said different areas, sectors or antenna beams; Section [0073] Different synchronization signals may be signalled in different areas, sectors or antenna beams to implement corresponding associated access parameter configurations in said areas, sectors or antenna beams, so that any wireless device 
		However, Barbieri in view of Frenger do not render obvious in combination with other limitations in the independent claims the claim elements A method for transmitting a random access channel signal by a user equipment (UE), the method comprising: receiving a synchronization signal of a cell; receiving configuration information regarding a plurality of random access channel resources for the cell; and transmitting a random access preamble over the cell based on receiving the synchronization signal, wherein the cell includes a plurality of synchronization signals, each related to a different downlink beam among a plurality of downlink beams for the cell, wherein each of the plurality of random access channel resources is related to different one of the plurality of synchronization signals, and wherein the random access preamble is transmitted on a random access channel resource, among the plurality of random access channel resources, which is related to the synchronization signal that was received on the cell. 	
Therefore, the prior arts on record and further search on prior arts, fail to teach, alone or in combination the above mentioned claimed features along with other limitations as recited are allowed. 
The Examiner note that the entirety of each independent claims are the subject matter that renders each of the claims allowable, not solely the emphasized portion above. The dependent claims are allowable for at least the limitations of the corresponding parent independent claim (and/or their own required limitations).
Furthermore, for claims 1, 3-6, 8-11, 13-16, 18-20 each meet the provisions of 35 U.S.C. 101 and relevant provisions of 35 U.S.C. 112 in the context of an allowance. Therefore, claims 1, 3-6, 8-11, 13-16, 18-20 are allowed (as previously addressed).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAEL M ULYSSE whose telephone number is (571)272-1228. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on 571-272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 


November 5, 2021
/JAEL M ULYSSE/Primary Examiner, Art Unit 2477